Opinion issued September 30, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00548-CR
———————————
JAMES
LEARTHY WARE, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the 232nd District Court
Harris
County, Texas

Trial
Court Case No. 1196364
 

MEMORANDUM OPINION
          On September 14, 2010, appellant
filed a motion to dismiss the above referenced appeal.  The motion complies with the Texas Rules of
Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
 
We have not yet issued
a decision.  Accordingly, the motion is granted and the appeal is dismissed.
We deny any pending
motions as moot.
The Clerk is directed to issue mandate within 10 days of the
date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Sharp.
Do not publish. 
 Tex. R. App. P. 47.2(b).